         Case 5:21-cv-00553-EJD Document 13 Filed 03/11/21 Page 1 of 4



 1   JOHN SAMUEL GIBSON (CA Bar No. 140647)
     john.gibson@dlapiper.com
 2   DLA PIPER LLP (US)
     2000 Avenue of the Stars, Suite 400 North Tower
 3   Los Angeles, CA 90067-4704
     Tel: 310.595.3039
 4   Fax: 310.595.3339

 5   BROOKE KILLIAN KIM (CA Bar No. 239298)
     brooke.kim@dlapiper.com
 6   DLA PIPER LLP (US)
     401 B Street, Suite 1700
 7   San Diego, CA 92101-4297
     Tel: 619.699.2700
 8   Fax: 619.699.2701

 9   Attorneys for Defendant Apple Inc.

10   RAFEY S. BALABANIAN (Cal. Bar No. 315962)
     rbalabanian@edelson.com
11   TODD LOGAN (Cal. Bar No. 305912)
     tlogan@edelson.com
12   BRANDT SILVER-KORN (Cal. Bar No. 323530)
     bsilverkorn@edelson.com
13   EDELSON PC
     123 Townsend Street, Suite 100
14   San Francisco, California 94107
     Tel: 415.212.9300
15   Fax: 415.373.9435

16   Attorneys for Plaintiffs

17

18                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
19                                          SAN JOSE
20
     DONALD NELSON, an individual, and                 Case No. 5:21-cv-00553-EJD
21   CHEREE BIBBS, an individual, individually
     and on behalf of all others similarly situated,   STIPULATION EXTENDING TIME TO
22                                                     RESPOND TO COMPLAINT PENDING
                            Plaintiffs,                RESOLUTION OF MOTION TO
23                                                     TRANSFER
            v.
24                                                     Judge:       Hon. Edward J. Davila
     APPLE INC.                                        Room:        Courtroom 4
25
                            Defendant.                 Complaint Filed: January 22, 2021
26

27

28

                                      STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
                                                                          CASE NO. 5:21-CV-00553-EJD
            Case 5:21-cv-00553-EJD Document 13 Filed 03/11/21 Page 2 of 4



 1             WHEREAS, Plaintiffs Donald Nelson and Cheree Bibbs (“Plaintiffs”) commenced this

 2   action by filing a complaint in this Court on January 22, 2021;

 3             WHEREAS, on December 31, 2020, Defendant Apple Inc. (“Apple”) filed a Motion for

 4   Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Centralized Pretrial Proceedings (the

 5   “Transfer Motion”) with the Judicial Panel on Multidistrict Litigation (“JPML”) seeking to

 6   centralize six actions in coordinated pretrial proceedings known as MDL 2985, In re: Apple Inc.

 7   App Store Simulated Casino-Style Games Litigation, and to transfer them to the United States

 8   District Court for the Northern District of California;

 9             WHEREAS, on February 4, 2021, Plaintiffs served the Summons and Complaint in the

10   instant action on Apple;

11             WHEREAS, on February 5, 2021, Plaintiffs’ counsel notified the JPML that the instant

12   action is a potential tag-along action that should be transferred to MDL 2985 if the JPML grants

13   the Transfer Motion;

14             WHEREAS, the JPML set the Transfer Motion for hearing on March 25, 2021, and

15   historically, the JPML enters its order on motions heard at the March hearing session in early

16   April;

17             WHEREAS, on February 25, 2021, the parties stipulated to a two-week extension of

18   Apple’s time to respond to the complaint, through March 12, 2021 (Dkt. 12);

19             WHEREAS, no other extensions of time have been stipulated to between the parties to this

20   action;

21             WHEREAS, pursuant to Civil L.R. 6-1(a), the parties may stipulate, without a Court order,

22   to extend time to file an initial response to a complaint, provided that “the change will not alter the

23   date of any event or any deadline already fixed by Court order”;

24             WHEREAS, no Court dates are impacted by this Stipulation;

25   ////

26   ////

27   ////

28   ////
                                                      -1-
                                      STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
                                                                               CASE NO. 5:21-CV-00553-EJD
           Case 5:21-cv-00553-EJD Document 13 Filed 03/11/21 Page 3 of 4



 1            NOW, THEREFORE, Plaintiffs and Apple stipulate,1 by and through their respective

 2   undersigned counsel, as follows: Apple shall have an extension of time in which to answer, move,

 3   or otherwise respond to the complaint in this action until thirty (30) days after the later of (1) entry

 4   of an order denying the Transfer Motion or (2) entry of an order transferring or declining to

 5   transfer this action to MDL 2985.2

 6

 7       Dated: March 11, 2021                   EDELSON PC
 8

 9                                               By:    /s/ Todd Logan
                                                       Todd Logan
10                                                     Attorneys for Plaintiffs
11

12
         Dated: March 11, 2021
13                                               DLA PIPER LLP (US)
14                                               By: /s/ Brooke Killian Kim
15                                                  Brooke Killian Kim
                                                    Attorneys for Defendant Apple Inc.
16

17

18

19

20
     1
       Apple expressly reserves, and does not waive, all rights and defenses, including but not limited
21   to those based on jurisdiction, venue, standing, applicable arbitration agreements and/or class
     action waivers, and failure to state a claim upon which relief may be granted.
22   2
       Should any other potential tag-along action be filed, Apple shall use its best efforts, including
23   through appropriate motion practice, to secure an extension of time to respond to the potential tag-
     along complaint of at least the same amount of time provided for under this stipulation. To the
24   extent Apple’s time to respond to any other potential tag-along is not continued or stayed pending
     resolution of the Transfer Motion, Apple shall promptly alert Plaintiffs and the stipulation may be
25   terminated at either party’s election. If the stipulation is terminated, Apple’s response to the
     Complaint shall be due on the same date as Apple’s response deadline in the potential tag-along
26   action that was not continued or stayed unless such date would be earlier than 30 days after the
     denial of Apple’s motion to continue or stay the potential tag-along action. This extension of time
27   will be without prejudice to either party seeking leave of Court to shorten or lengthen the
     stipulated time for Apple to answer, move, or otherwise respond to the complaint for reasonable
28   cause.
                                                       -2-
                                      STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
                                                                                  CASE NO. 5:21-CV-00553-EJD
        Case 5:21-cv-00553-EJD Document 13 Filed 03/11/21 Page 4 of 4



 1                           ATTESTATION REGARDING SIGNATURES

 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, I hereby certify that

 3   the content of this document is acceptable to Todd Logan, Esq., counsel for Plaintiffs, and that I

 4   have obtained Mr. Logan’s authorization to affix his electronic signature to this document.

 5

 6    Dated: March 11, 2021

 7                                              DLA PIPER LLP (US)

 8                                              By:    /s/ Brooke Killian Kim
 9                                                    Brooke Killian Kim
                                                      Attorneys for Defendant Apple Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -3-
                                     STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
                                                                              CASE NO. 5:21-CV-00553-EJD
